DLD-271                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2459
                                      ___________

                            IN RE: TORMU E. PRALL,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 3-11-cv-06355)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 6, 2013

              Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                              (Opinion filed: June 18, 2013)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Tormu E. Prall has filed a pro se petition for a writ of mandamus seeking to

compel the United States District Court for the District of New Jersey to rule on his

pending petition for a writ of habeas corpus. For the following reasons, we will deny the

mandamus petition.

       A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.
2005). A petitioner seeking the writ “must have no other adequate means to obtain the

desired relief, and must show that the right to issuance is clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Generally, a court’s management of

its docket is discretionary, see In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d

Cir. 1982), and there is no “clear and indisputable” right to have a district court handle a

case in a particular manner. See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 36

(1980) (per curiam). That said, a writ of mandamus may issue where a district court’s

“undue delay is tantamount to a failure to exercise jurisdiction.” Madden, 102 F.3d at 79.

       In October 2011, Prall filed a petition pursuant to 28 U.S.C. § 2254. After

receiving warnings pursuant to Mason v. Myers, 208 F.3d 414, 418 (3d Cir. 2000), Prall

notified the District Court in September 2012 that he wished to proceed with his habeas

petition “as is.” Prall also submitted, inter alia, several discovery-related requests and a

motion construed by the District Court as seeking to amend his habeas petition. The

District Court denied those motions without prejudice in March 2013. Thereafter, Prall

filed motions pursuant to Federal Rule of Civil Procedure 60(b)(1), seeking to challenge

the District Court’s March 2013 orders. Those motions remain pending. Prall filed the

present mandamus petition on May, 22, 2013.1




1
 This is Prall’s third mandamus petition seeking to compel the District Court to rule on
his petition for a writ of habeas corpus. We denied the prior two petitions. See In re
Prall, C.A. No. 12-1046 (order entered on Feb. 7, 2012); In re Prall, C.A. No. 12-2478
(order entered on Aug. 27, 2012.).
                                             2
         We note that the overall proceedings related to Prall’s habeas petition have been

protracted, that the respondents have not been served with the petition, and that Prall

claims that his sentence expires in November 2015. Nevertheless, we are not presented

with any evidence of extraordinary delay, nor do we have reason to believe that there will

be delay going forward, particularly in light of the District Court’s recent adjudication of

Prall’s discovery motions and motion to amend. Significantly, a substantial portion of

the delay in adjudicating the case appears to be attributable to the motions filed by Prall.

In short, because the delay about which Prall complains is not “tantamount to a failure to

exercise jurisdiction,” Madden, 102 F.3d at 79, we will deny the petition for a writ of

mandamus.2




2
    Prall’s motion for “expedited consideration” is denied.

                                               3